Citation Nr: 0819172	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-337 35	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for esophageal achalasia.


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to December 
1946, and from August 1950 to September 1951.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for esophageal achalasia.  
The RO issued a notice of the decision in February 2003, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
June 2003.  Subsequently, in October 2003 the RO provided a 
Statement of the Case (SOC), and thereafter, in November 
2003, the veteran timely filed a substantive appeal.  The RO 
issued Supplemental Statements of the Case (SSOCs) in 
November 2005, August 2006, May 2007 and December 2007.

The veteran initially requested a Travel Board hearing on 
this matter, but subsequently withdrew that request in 
writing in March 2007.  See 38 C.F.R. § 20.704(e).  


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  As reflected in the record, the veteran apparently 
first received a diagnosis of esophageal achalasia in 1970, 
which he continues to have, as noted in a recent February 
2007 private medical record.  The veteran also currently is 
service connected for post-traumatic stress disorder (PTSD), 
effective from January 2002.  The veteran has claimed, in his 
March 2004 VA Form 646, "that his condition of Esophageal 
Achalasia is due to his service connected anxiety disorder," 
and that "over the course of time, many doctors have advised 
him of the correlation."  In addition, as noted in his June 
2003 NOD, the veteran has maintained that two physicians, 
namely, Dr. Lum, an Associate of Gastroenterology at the 
Northern California HCS (Mather), and Dr. McQuaid, the Chief 
of Gastroenterology at the VA in San Francisco, California, 
have "concluded that my achalasia is of long standing and 
related back to early adulthood.  They also observed that 
this condition is the result of stress as no other etiology 
for achalasia has been identified."  (Emphasis omitted).  

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted during the pendency of this appeal (see 71 
Fed. Reg. 52744 (2006)), which essentially codifies Allen and 
adds language that requires that a baseline level of severity 
of the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

In view of the foregoing, the Board determines that the 
AMC/RO must attempt to acquire any outstanding medical 
reports from Drs. Lum and McQuaid or other medical 
professionals identified by the veteran that would reflect 
that the veteran's current esophageal achalasia was caused or 
aggravated by his service connected PTSD.  The AMC/RO must 
further obtain a VA medical opinion addressing this matter.   

Accordingly, this case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide. 

(Note: For "applications for benefits 
pending before VA on or filed after" May 
30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires VA to 
request that the claimant provide any 
evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 
23353, 23354 (Apr. 30, 2008)).  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3.  The AMC/RO should request that the 
veteran identify all physicians who have 
positively associated the veteran's 
esophageal achalasia with his service 
connected PTSD.  It should then seek to 
obtain any outstanding medical reports 
from Drs. Lum and McQuaid or other 
medical professionals identified by the 
veteran that would reflect that the 
veteran's current esophageal achalasia 
was caused or aggravated by his service 
connected PTSD. 

4. The AMC/RO must obtain a VA medical 
opinion for the purpose of determining 
whether the veteran's esophageal 
achalasia was caused or aggravated by his 
service connected PTSD.  The clinician 
should review relevant evidence in the 
claims file and indicate as such in his 
or her report.   

Following a review of the relevant 
medical evidence in the claims file, the 
clinician is requested to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current esophageal 
achalasia was caused or aggravated 
by his service connected PTSD?

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's esophageal 
achalasia was aggravated by his 
service-connected PTSD, to the 
extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline 
level of severity of the nonservice-
connected disease or injury before 
the onset of aggravation and the 
current level of severity (e.g., 
slight to moderate; moderate to 
severe).

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SSOC, the AMC/RO must 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




